Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Canetic Resources Trust confirms monthly distribution CALGARY, Sept. 14 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust is pleased to announce that a cash distribution of C$0.19 per trust unit will be paid on October 15, 2007 to unitholders of record on September 28, 2007. The trust units of Canetic will commence trading on an ex-distribution basis on September 26, 2007. Using a Canadian to U.S. dollar exchange rate of $0.95, the distribution amount is approximately U.S. $0.18 per Trust Unit. The actual U.S. dollar equivalent distribution for unitholders who hold units through a brokerage firm will be based upon the Canadian to U.S. dollar exchange rate in effect on the payment date, net of applicable Canadian withholding taxes. Registered unitholders are paid directly by Canetic's transfer agent, Computershare, and the distribution will be based on the Canadian to U.S. dollar exchange rate as of the date of record, net of applicable Canadian withholding taxes. Canetic is one of Canada's largest oil and gas royalty trusts. Canetic trust units and debentures are listed on the Toronto Stock Exchange under the symbols CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E and the trust units are listed on the New York Stock Exchange under the symbol CNE.
